THE COURT
was of opinion
(PITZHUGH, Circuit Judge, absent)
that the warrant of discharge is not conclusive evidence that Simms was discharged in due course of law.
Mr. Jones, for defendants, then prayed an instruction to the jury, that if they should be of opinion, from the evidence, that the warrant of discharge was obtained by the fraud of Simms alone, without the participation of the magistrates, or of the defendant, Wise, (the surety,) the warrant was not void so as to enable the plaintiff to recover against the defendant, Wise, in this action. Which instruction THE COURT refused to give; but instructed them that such fraud, if proved, would render the warrant void, and therefore the issue could not be supported on the part of the defendants.
Bill of exceptions taken. Verdict for plaintiff, $1600.
Reversed by the supreme court, 3 Cranch [7 U. S.] 300.